BLODGETT, P. J.
Heard upon motion for new trial after verdict of a jury for plaintiff for $35,000.
Plaintiff was thrown out of a compartment in a coal truck owing to a collision between the coal truck and truck of defendant. The accident happened in the forenoon of November 10, 1925. The matter of liability was submitted to the jury as well as the matter of contributory negligence.
Plaintiff suffered what is generally known as a -broken neck. As far as the bones of the neck are concerned plaintiff has completely recovered. The accident has caused plaintiff to be afflicted with a permanent stiff neck and has prevented him from being able to carry on his occupation -as a coal passer, and it seems clear that in the future he can only perform light labor. Plaintiff is an ignorant man and will never be able to follow any occupation requiring mental ability.
The verdict is based upon plaintiff’s expectation of life as shown by life tables. Plaintiff at time of accident was earning an average of $22 a week. Provided plaintiff worked every working day, he would earn annually $1144.
The present value of a dollar at 43/> per cent, for 23.17 years would be $14.14. Multiplied by 1144 would be $16,176.16.
At 5 per cent, present value would be $13.48, multiplied by 1144 would be $15,421.12.
At 6 per cent, present value would be $12.30, multiplied by 1144 would be $14,071.20.
The average of the three would be $15,222.S3.
If we add to this the expenses proved for which plaintiff is liable and allow -a liberal sum for pain and suffering, and for pain and suffering in the future, $22,000 seems to the Court to be all that plaintiff is entitled to recover.
Unless plaintiff within four days ■shall remit all of said verdict in excess of twenty-two thousand dollars, a new trial will be granted.